DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 2/26/2021.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 2/26/2021 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a computing device” in Claims 1-7 (See also MPEP 2181 (V)).  
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With regard to the feature “the machine learning model is trained on a single graphics processing unit (GPU) in less than one hour,” the specification does not describe or provide any evidence as to how this can be accomplished.  Further, the claim encompasses all training times less than an hour, all the way to 0.  The specification also does not describe how to achieve a training time near 0.  Accordingly, Claims 7 and 14 fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as unpatentable over “Automatic Generation of Chinese Short Product Titles for Mobile Display” (Gong et al., hereinafter “Gong”) in view of “Self-supervised Learning: Generative or Contrastive” (Liu et al., hereinafter “Liu”).
With regard to Claim 1, Gong describes:
“A system comprising:
a computing device configured to:
obtain product title data characterizing descriptive product titles of products available on an ecommerce marketplace; (Section 2 of describes collecting 6.4 million product titles as a data set.)
determine compressed product titles based on the product title data using a machine learning model; (Section 5.6 describes that the BiLSTM-Net and Feature-Enriched-Net models predict shortened product titles.) and
store the compressed product titles.” (Section 5.4 describes that the shortened titles are saved for accuracy evaluation.)
Gong does not explicitly describe “wherein the machine learning model is pre-trained using a replaced-token detection task.”
However, section 5.4 of Liu describes that the machine learning model is pre-trained using a replaced-token detection task.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the replaced-token detection task as described by Liu into the system of Gong to surpass a BERT model given at the same computation budget, as described at section 5.4 of Liu.
	With respect to Claim 2, Gong describes “the machine learning model is fine-tuned using a subset of the product title data and corresponding human-generated compressed product titles.”  (Section 2 describes several different data sets, including DUC21,TAC32, and TREC43 for English, and LCSTS4 for Chinese.)
	With respect to Claim 3, Gong describes “the machine learning model comprises an embedding layer, an encoder layer and a classification layer.”  (Gong describes an embedding layer in Section 4.1.  Section 2 describes that a deep RNN with an attention mechanism (Section 4.2)  is used to encode word sequences.  Section 4 describes that the Recurrent Neural Network (RNN) is the main building block of a sequential classifier.)
	With respect to Claim 5, Gong does not explicitly describe this subject matter.  However, Liu describes “a skip gram model is used to determine replacement tokens for use in the replaced-token detection task.”  Section 5.5 of Liu describes that a skip gram model is used for training.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the skip gram model as described by Liu into the system of Gong to yield better node representation for the classification task, as described at section 5.5 of Liu.
	With regard to Claim 7, the feature “the machine learning model is trained on a single graphics processing unit (GPU) in less than one hour” has not been given patentable weight, as there is no training step recited in Claim 1.  Claim 1 only describes the use of an already trained model.  Thus, Claim 7 is also obvious in light of Gong in view of Liu based on the rejection of parent Clam 1 above.
With respect to Claims 8-10, 12, and 14, system Claim 1 and method Claim 8 are related as a system programmed to perform the same method, with each claimed element function corresponding to each claimed method step. Accordingly, Claims 8-10, 12, and 14 are similarly rejected under the same rationale as applied above with respect to Claims 1-3, 5, and 7.
With respect to Claims 15-17 and 19, system Claim 1 and computer readable medium Claim 15 are related as a system programmed to perform the method programmed into the computer readable medium, with each claimed element function corresponding to each claimed program step. Accordingly, Claims 15-17 and 19 are similarly rejected under the same rationale as applied above with respect to Claims 1-3 and 5.

11.	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as unpatentable over Gong in view of Liu and further in view of U.S. Pat. App. Pub. No. 20210392106 (Rajeev et al., hereinafter “Rajeev”).
With regard to Claim 4, Gong in view of Liu does not explicitly describe this subject matter.  However, Rajeev describes “the machine learning model is trained using a training dataset comprising first vectors containing indices of words in a product title and second vectors comprising indices of characters in each word of the product title.”  Paragraph 58 of Rajeev describes an automated speech recognition system that may use word level, N-gram level, and/or character level vectors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the word and character level vectors as described by Rajeev into the system of Gong in view of Liu to represent the relative importance of a term in the textual representation, as described in paragraph 58 of Rajeev.
With respect to Claim 11, system Claim 1 and method Claim 8 are related as a system programmed to perform the same method, with each claimed element function corresponding to each claimed method step. Accordingly, Claim 11 is similarly rejected under the same rationale as applied above with respect to Claim 4.
With respect to Claim 18, system Claim 1 and computer readable medium Claim 15 are related as a system programmed to perform the method programmed into the computer readable medium, with each claimed element function corresponding to each claimed program step. Accordingly, Claim 18 is similarly rejected under the same rationale as applied above with respect to Claim 4.
12.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Gong in view of Liu and further in view of U.S. Pat. App. Pub. No. 20220051479 (Agarwal et al., hereinafter “Agarwal”).
	With regard to Claim 6, Gong describes “a bidirectional long short-term memory layer and a self attention layer.”  Figure 3 shows the Bi-LSTM and section 4.2 describes the self attention layer.  Gong in view of Liu does not explicitly describe “the machine learning model comprises a character-level convolutional neural network layer.”
	However, paragraph 78 of Agarwal describes the use of a character-level convolutional neural network layer in a model for processing words.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the character-level convolutional neural network layer as described by Agarwal into the system of Gong in view of Liu to improve the performance of a text classifier, as described in paragraph 78 of Agarwal.
With respect to Claim 13, system Claim 1 and method Claim 8 are related as a system programmed to perform the same method, with each claimed element function corresponding to each claimed method step. Accordingly, Claim 13 is similarly rejected under the same rationale as applied above with respect to Claim 6.
With respect to Claim 20, system Claim 1 and computer readable medium Claim 15 are related as a system programmed to perform the method programmed into the computer readable medium, with each claimed element function corresponding to each claimed program step. Accordingly, Claim 20 is similarly rejected under the same rationale as applied above with respect to Claim 6.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 20210049324 (Delcroix et al.) also describes using indexed word and character vectors (paragraph 28).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656